Name: Commission Regulation (EC) No 1770/1999 of 10 August 1999 on the transport of wholly milled rice to Russia
 Type: Regulation
 Subject Matter: plant product;  Europe;  cooperation policy;  organisation of transport;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities11. 8. 1999 L 211/35 COMMISSION REGULATION (EC) No 1770/1999 of 10 August 1999 on the transport of wholly milled rice to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down the rules for the application of Regulation (EC) No 2802/98; (2) Whereas Commission Regulation (EC) No 1769/1999 (4) has opened a first invitation to tender for an initial delivery to Community ports af four lots of wholly milled rice amounting to a total of 19 750 tonnes; whereas a new invitation to tender should be opened for the supply of transport for this quantity of wholly milled rice from Community ports to Russia; (3) Whereas the total quantity of 19 750 tonnes should be supplied as two lots; (4) Whereas the specific conditions applying to this supply should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (5) Whereas the measures provided for in this Regulation are in accordance wit the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport for a total of 19 750 tonnes of wholly milled rice in two separate lots (net weight) as described in Annex I, to be conducted as a supply operation referred to in Article 2(1)(b) of Regulation (EC) No 111/1999, in accordance whith both that Regulation and this Regulation. Article 2 1. Supply should comprise:  taking-over at the stage laid down in paragraph 2, and  transport by appropriate means to the place of destination within the time limits laid down in Annex I, 2. The lots of wholly milled rice shall be held for the successful tenderer, for loading free on board, in accordance with the following: Lot No 1:  5 000 tonnes of wholly milled long-grain A rice held for the successful tenderer at an Italian port from 20 September 1999;  5 000 tonnes of wholly milled medium-grain rice held for the successful tenderer at an Italian port from 4 October 1999. Lot No 2:  5 000 tonnes of wholly milled medium-grain rice held for the successful tenderer at an Italian port from 11 October 1999;  4 750 tonnes of wholly milled long-grain A rice for the successful tenderer at an Italian port from 25 October 1999. Beyond ten days after the dates referred to above and until loading commences, the successful tenderer shall refund the Commission any costs incurred by it as a result of the delay in take-over (waiting, insurance, security, securities, etc.) as provided for in Article 7a(1) of Regulation (EC) No 111/1999. Article 3 1. Tenders shall be submitted to the Italian intervention agency whose address is listed in Annex II. The time limit for lodging tenders shall expire on 19 August 1999 at 12.00 noon (Brussels time) for lot No 1 and on 7 September at 12.00 noon (Brussels time) for lot No 2. Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 7 September 1999 at 12.00 noon (Brussels time) for lot No 1 and on 21 September 1999 at 12.00 noon (Brussels time) for lot No 2. In this case, all the dates fixed in Article 2 and Annex I shall be extended by twenty days for lot No 1 and by fourteen days for lot No 2. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. (4) See page 30 of this Official Journal. EN Official Journal of the European Communities 11. 8. 1999L 211/36 2. The tender shall include the cost of transporting the entire lot to be taken over at the port(s) identified in Article 2(2) and of supplying it to the destination laid down in Annex I. 3. If tenderers declare in writing when submitting their tenders that they will submit new tenders if a second period for the submission of tenders is opened, intervention agencies shall keep the originals of the tendering security and the undertaking by the financial institution to lodge the supply security referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until receipt of the Commission's decision on the tenders intro- duced during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the original of those two documents. Article 4 1. The tendering security shall be EUR 25 per tonne of wholly milled rice for delivery. 2. The supply security shall be EUR 632 per tonne of wholly milled rice for delivery. The security must be lodged with the intervention agency referred to in Article 3, in accord- ance with Article 7(1) of Regulation (EC) No 111/1999. Article 5 The take-over certificate, draw up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued at the place of destination by the control body designated by the Commission and signed by the authorities indicated in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/ 1999, the payment on account shall be made on presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 15 days of presenting the application for a payment on account, together with the requi- site supporting documents. Article 7 The successful tenderer shall have the special stamp illustrated in the Annex to Commission Regulation (EC) No 385/1999 (1), inserted in the transport documents. Article 8 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communi- ties. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities11. 8. 1999 L 211/37 ANNEX I Lot No 1  5 000 tonnes of wholly milled long-grain A rice, for Murmansk, departing from an Italian port.  Delivery stage: goods not unloaded.  Final date for arrival in the port of Murmansk: 22 October 1999.  5 000 tonnes of wholly milled medium-grain rice, for Murmansk, departing from an Italian port.  Delivery stage: goods not unloaded,  Final date for arrival in the port of Murmansk: 6 November 1999. Lot No 2  5 000 tonnes of wholly milled medium-grain rice, for St Petersburg, departing from an Italian port.  Delivery stage: goods not unloaded.  Final date for arrival in the port of St Petersburg: 12 November 1999.  4 750 tonnes of wholly milled long-grain A rice, for St Petersburg, departing from an Italian port.  Delivery stage: goods not unloaded.  Final date for arrival in the port of St Petersburg: 26 November 1999. ANNEX II Address of intervention agency: Ente nazionale risi Piazza Pio XI, 1, I-20123 Milan Tel.: (00-39) 2 87 41 54 Fax: (00-39) 2 86 13 72 ANNEX III Authority empowered to sign the take-over certificate: Vao Raznoimport 43, Bld 2, Lomonosovsky Avenue 113324 Moscow Russia Place of take-over: Murmansk and St-Petersburg.